DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 12, replace “extend” with --extent--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axial extent of the mold cavity" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a generally axial extent of the mold cavity" in line 6.  Is this limitation supposed to be the same as or different from “the axial extent of the mold cavity” as established in claim 1, line 4?
Claim 1 recites the limitation "the longitudinal extent of the orifice slot" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the longitudinal extend of the supply slot" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 17, is “a supply passage” the same as or different from “a molten lead supply passage” as established in claim 1, line 11?
Claim 1 recites the limitation "the longitudinal length of the return slot" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, line 2, what exactly is “an acute included angle”?
Claim 2 recites the limitation "the center of the generally circumferential width of the opening of the orifice slot" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the opening of the return slot" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4, line 3, what exactly is “an acute included angle”?
Claim 4 recites the limitation "the center of the generally circumferential width of the opening of the orifice slot" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 6, line 3, what exactly is “an acute included angle”?
In claim 7, lines 1-3, is “a molten lead supply passage in the body and communicating with the supply slot upstream of the orifice slot and at least substantially throughout the longitudinal extent of the supply slot” the same as or different from “a molten lead supply passage in the body and communicating with the supply slot 
Claim 9 recites the limitation "the inlet of the supply passage" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
a return passage in the body separate from a supply passage and the supply slot, communicating with the return slot downstream of the orifice slot and at least substantially throughout the longitudinal length of the return slot, the return passage having a molten lead inlet adjacent one of its ends, a molten lead outlet adjacent the other of its ends, and being configured to receive excess molten lead from the return slot downstream of the orifice slot and to discharge such excess molten lead from the 

The closest prior art is Schenk (US 5,497,822; listed in the IDS filed 30 September 2020).
Schenk teaches a casting shoe comprising:
a body with a face configured to confront the rotary rum and extending generally axially over at least the axial extent of the mold cavity of the rotary drum (outer shoe surface 30, see Fig. 20);
a longitudinally elongate orifice slot in the body and opening into the confronting face of the body and extending longitudinally across a generally axial extent of the mold cavity (discharger slot 214, see Fig. 20);
a longitudinally elongate molten lead supply slot opening into the orifice slot along at least substantially the longitudinal extent of the orifice slot and upstream of the orifice slot of the confronting face relative to the direction of flow of molten metal through the supply slot and into the orifice slot (slot connecting inlet passageway 211 to discharge slot 214, see Fig. 20);
a molten lead supply passage in the body and communicating with the supply slot upstream of the orifice slot and at least substantially throughout the longitudinal extend of the supply slot (distribution tube 88 disposed within inlet passageway 211, see Fig. 20);
a longitudinally elongate excess molten lead return slot separate from the supply slot and opening into the orifice slot downstream of the supply slot and extending along 

Schenk fails to teach a return passage in the body separate from a supply passage and the supply slot, communicating with the return slot downstream of the orifice slot and at least substantially throughout the longitudinal length of the return slot, the return passage having a molten lead inlet adjacent one of its ends, a molten lead outlet adjacent the other of its ends, and being configured to receive excess molten lead from the return slot downstream of the orifice slot and to discharge such excess molten lead from the return slot through the outlet of the return passage, and without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to do so.

Claims 2-24 (insofar as definite): Depend either directly or indirectly from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


8 May 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735